


Exhibit 10.37

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into as of December 3, 2010,
by and among Prospect Capital Corporation, a Maryland corporation, and Miller
Petroleum, Inc., a Tennessee corporation.  Without any admission of liability,
and in order to avoid the expense and inconvenience of litigation, the parties
have agreed to settle their disputes and to the terms herein.  This Agreement
memorializes the parties’ settlement.

In consideration of ten dollars in hand received by each party of the other, the
receipt and sufficiency of which is hereby acknowledged, and for good and
valuable consideration, including the mutual promises contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to be
legally bound as follows:

1.         Definitions.  “Prospect” means Prospect Capital Corporation, a
Maryland corporation.  “Miller” means Miller Petroleum, Inc., a Tennessee
corporation.  “The Lawsuit” means Case No. 3:10-cv-00606-P, Petro Capital III,
LP v. Miller Petroleum, Inc., which was pending in the United States District
Court for the Northern District of Texas, Dallas Division until its recent
dismissal pursuant to a settlement agreement.  “The Claims” means all claims
referenced in paragraph (a) and paragraph (b) of Section 5 of this Agreement.

2.         Closing.  The Closing shall occur simultaneously with the execution
of this Agreement.  At the Closing, in full satisfaction of Prospect’s Claims,
Miller shall deliver to Prospect an aggregate of 2,013,814 shares of Miller
common stock (the “Shares”).  The Shares shall be delivered in the form of
unlegended and unrestricted stock certificates.

3.         Future Sales of the Shares.

(a)         Prospect agrees that it shall not sell, in any three month period, a
number of Shares greater than the greatest of:

(i)         one percent of the shares of common stock outstanding as shown by
the most recent SEC report or statement published by Miller, or

--------------------------------------------------------------------------------




(ii)         the average weekly reported volume of trading in Miller common
stock on all national securities exchanges and/or reported through the automated
quotation system of a registered securities association during the four calendar
weeks preceding the date of receipt of the order to execute the transaction, or

(iii)         the average weekly volume of trading in such securities reported
pursuant to an effective transaction reporting plan or an effective national
market system plan as those terms are defined in 17 CFR 242.600 during the
four-week period specified above.

(b)         Prospect shall not engage in any Short Sale of Miller common stock
prior to December 1, 2011.  Prospect represents and warrants that it has not
engaged in any Short Sale of Miller common stock in the past 30 days.  As used
herein, “Short Sale” shall have the meaning ascribed in Rule 22 of Regulation
SHO promulgated under the Securities Exchange Act of 1934, as amended.

(c)         In the event Prospect violates paragraph 3(a) above, Prospect shall
pay to Miller as liquidated damages the net proceeds from the sale of each share
sold that exceeds the volume limitation provided in paragraph 3(a).  In the
event Prospect violates paragraph 3(b) above, Prospect shall pay to Miller as
liquidated damages the net proceeds from any Short Sale.  The foregoing are
intended as liquidated damages and are the exclusive remedy for a violation of
paragraphs 3(a) and (b).  Miller hereby waives and disclaims any right to
recover other damages or remedies for a violation of paragraphs 3(a) or (b),
including, without limitation, diminution of value of Miller common stock,
diminution of market capitalization of Miller, and any consequential or
incidental damages.

(d)         Until the earlier of December 1, 2011, or the conclusion of a
quarter in which Prospect does not own any Shares of Miller common stock,
Prospect shall provide Miller within ten (10) business days of the end of each
quarter, account records regarding any sales of Miller common stock.  Without
limitation, a duplicate transaction statement for any sale shall satisfy the
above disclosure requirement.  Account records shall be considered to be
delivered


2

--------------------------------------------------------------------------------




when either personally delivered or deposited in the U.S. Mail, postage prepaid,
to Miller’s home office (or such other address designated by Miller in writing)
or transmitted by facsimile to Miller’s fax number at its home office (or such
other number designated by Miller in writing).

(e)         Prospect is not an “affiliate” of Miller, as the term “affiliate” is
defined in Rule 144 under the Securities Act of 1933, as amended, in effect on
the date of this Agreement.

4.         Miller’s Representations

(a)         Miller represents and warrants to Prospect that the Shares have been
duly authorized, and are fully-paid and non-assessable, and shall be freely
transferable without restriction (except for the volume limitation set forth
below) or registration under the Securities Act.

(b)         Miller acknowledges and agrees that the Shares were acquired by
Prospect from Miller solely upon cashless exercise of one or more warrants
issued by Miller more than six (6) months prior to the date hereof, and that the
Shares shall be deemed to have been acquired at the same time as such warrants,
and, as such, the holding period of the Shares shall be tacked to the holding
period of such warrants for purposes of Rule 144.

5.         Mutual Releases.

(a)         Effective upon delivery of the Shares at Closing, Prospect and
Miller mutually, fully and finally release and discharge each other from any and
all manner of action or actions, cause or causes of action, warranties,
covenants, debts, obligations, controversies, liabilities, variances, judgments,
executions, agreements, costs, losses, claims for court costs and attorneys’
fees, suits, contracts, promises, damages, claims, and demands whatsoever, in
law or equity, known or unknown, suspected or unsuspected, matured or unmatured,
liquidated or unliquidated, absolute or contingent, of every kind and nature
whatsoever in law, in equity or otherwise, which it, its successors and assigns
could have, now have or hereinafter may have against the other, from the
beginning of time up to and including the date of this Agreement,


3

--------------------------------------------------------------------------------




including, without limitation, any claims in any way or form relating to, or
arising out of (i) the facts, events, transactions and agreements alleged in the
Lawsuit, (ii) all transactions and agreements related to the Credit Agreement
dated May 4, 2005, between Miller, Prospect, MPC, Inc. and Petro Capital III, LP
including, without limitation, the Stock Purchase Warrant dated May 4, 2005,
issued to Prospect, the Registration Rights Agreement dated May 4, 2005, by and
among Miller and the parties listed on Exhibit A thereto (including, without
limitation, the Amendment to Registration Rights Agreement dated December 1,
2005), and all additional Stock Purchase Warrants issued or which should have
been issued to Prospect after May 4, 2005; and (iii) all agreements between
Miller and Prospect, and their Affiliated Parties.

(b)         Effective upon delivery of the Shares at Closing, Prospect and
Miller mutually, fully and finally release and discharge all Affiliated Parties
(as that term is defined below) from any and all manner of action or actions,
causes or causes of action, warranties, covenants, debts, obligations,
controversies, liabilities, variances, judgments, executions, agreements, costs,
losses, claims for court costs and attorneys’ fees, suits, contracts, promises,
damages, claims, and demands whatsoever, in law or equity, known or unknown,
suspected or unsuspected, matured or unmatured, liquidated or unliquidated,
absolute or contingent, of every kind and nature whatsoever in law, in equity or
otherwise, which it, its successors and assigns could have, now have or
hereinafter may have against an Affiliated Party, from the beginning of time up
to and including the date of this Agreement, relating to, or arising out of (i)
the facts, events, transactions and agreements alleged in the Lawsuit, (ii) all
transactions and agreements related to the Credit Agreement dated May 4, 2005,
between Miller, Prospect, MPC, Inc. and Petro Capital III, LP including, without
limitation,  the Stock Purchase Warrant dated May 4, 2005, issued to Prospect,
the Registration Rights Agreement dated May 4, 2005, by and among Miller and the
parties listed on Exhibit A thereto (including, without limitation, the
Amendment to Registration Rights Agreement dated December 1, 2005), and all
additional Stock Purchase


4

--------------------------------------------------------------------------------




Warrants issued or which should have been issued to Prospect after May 4, 2005;
and (iii) all agreements between Miller and Prospect, and their Affiliated
Parties.  As used herein, “Affiliated Parties” means each of the parties’
respective affiliates, divisions, parents, subsidiaries, branches, predecessors,
successors, assigns, officers, managers, directors, trustees, employees, agents,
advisors, shareholders, members, administrators, representatives, attorneys,
insurers, fiduciaries, and employee benefit plans and programs and the
administrators and fiduciaries thereof, past, present, or future of each of
them.

(c)         Without limitation, the foregoing releases extend to all Claims
based on statute, rule, regulation, common law or contract and includes all
claims for common stock, damages, attorney’s fees, court costs, declaratory and
equitable relief.  The foregoing releases shall not release or impair the
obligations created by this Agreement.  The parties will never bring suit on, by
way of original claim or counterclaim or any other claim, any claim released
herein.  The parties also agree that neither the execution of this Agreement nor
the Agreement itself is an admission, agreement, acquiescence, or
acknowledgement (i) of any liability or wrongdoing by any party, (ii) that any
party has breached any contract, committed any tort, violated any federal,
state, or local statute, law, rule, regulation, or ordinance of any nature
whatsoever, including, but not limited to, any federal, state, or local law
against employment discrimination, or (iii) of the merit of any claims,
counterclaims, demands, actions, causes of action, affirmative defenses,
damages, liabilities, losses, payments, obligations, costs or expenses
(including, without limitation, attorneys’ fees and costs) related to any of the
foregoing, and each party expressly denies any such liability or wrongdoing.
 The parties further agree that this Agreement is being entered into solely for
the purposes of amicably resolving any matters in controversy and all disputes
or potential disputes between the parties.  Neither this Agreement nor any part
hereof shall be, or shall be used as, an admission of infringement, guilt or
liability by anyone, at any time, for any purpose.


5

--------------------------------------------------------------------------------




6.         Miscellaneous.

(a)         Reliance on Own Judgment.  The parties represent that they have
carefully reviewed this Agreement, that they understand its terms, that they
sought and obtained independent legal advice with respect to the negotiation and
preparation of this Agreement, that they relied wholly upon their own judgment
and knowledge and the advice of their respective attorneys.  The parties
disclaim reliance on any representation or statement not made in this Agreement
in deciding to enter into this Agreement.  It is understood and agreed that, in
entering into this Agreement, each of the parties expressly assumes the risk
that a fact now believed to be true may hereafter be found to be other than
true, or found to be different in material or immaterial respects from that
which is now believed, and the parties further understand and agree that this
Agreement shall be and will remain effective without regard for any differences
in fact, or differences in the perception of facts, that may hereafter be found.

(b)         Assumption of Costs and Attorney Fees.  The parties agree to bear
their own costs and attorneys’ fees incurred in connection with this dispute,
and any other legal proceeding regarding the Claims, and hereby waive all such
claims for attorneys’ fees and costs against the other party.

(c)         Ownership of Claims.  The parties represent and warrant to each
other that they are the sole and lawful owners of all right, title, and interest
in and to every claim, counterclaim, demand, action, cause of action, and other
right which they have purported to release herein.

(d)         Non-Assignment of Claims.  The parties represent and warrant to each
other that they have not assigned, conveyed, or in any manner whatsoever
transferred, in whole or in part, to any other person and/or entity any claims,
counterclaims, demands, actions, causes of action, or other rights which are the
subject of this Agreement.  This Agreement shall inure to the benefit of the
parties and their respective successors and assigns and the obligations and


6

--------------------------------------------------------------------------------




liabilities assumed in this Agreement by the parties hereto shall be binding
upon their respective successors and assignees.  No party hereby can assign this
Agreement or any of their respective obligations absent the express written
consent of the other parties hereto.

(e)         Entire Agreement.  The parties agree: (i) that this Agreement
contains the entire agreement between the parties with respect to the settlement
of the Claims and the transactions described herein and supersedes any and all
prior oral or written agreements, arrangements, or understandings between the
parties relating to the subject matter of this Agreement; (ii) that no oral
understandings, statements, promises or inducements contrary to the terms of
this Agreement exist, and no evidence of prior, contemporaneous, or future oral
agreements may be used to contradict the terms of this Agreement; and (iii) that
any reliance on oral agreements or statements in entering into this Agreement
will be unjustifiable and unreasonable; and (iv) upon receipt of the Shares,
Prospect shall have no right to receive any further shares or warrants from
Miller pursuant to existing warrants held by Prospect or any reason based on the
same facts or transaction that formed the basis of the Lawsuit.

(f)         Governing Law; Construction of the Agreement; Disputes.  The parties
agree that this Agreement shall be governed by, and construed and enforced in
accordance with, the substantive law of the State of New York, for contracts
made and to be enforced therein, without regard to principles of conflicts of
laws.  The parties further agree that, because the parties and their counsel
have reviewed and contributed to the drafting of this Agreement, the normal rule
of construction that any ambiguities in an agreement are to be construed against
the drafter is inapplicable to the construction of this Agreement.  EACH OF THE
PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 Notwithstanding any provision of this


7

--------------------------------------------------------------------------------




Agreement or any other agreement or document, should any party hereto or any
affiliate of any such party wish to assert any claim against any other party, or
any of such party’s agents, representatives, associates or affiliates (any such
party, a “Disputing Party”), arising under or in connection with this Agreement
and its enforcement, the parties hereby agree to resolve and exclusively settle
any dispute or controversy arising under or in connection with this Agreement
and its enforcement, including but not limited to any issue regarding
arbitrability, not to a court but only to binding arbitration in New York City
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect (“the Rules”), except as modified herein;
provided, however, that nothing herein shall require arbitration of any claim or
charge which, by law, cannot be the subject of a compulsory arbitration
agreement.  The arbitration shall be held and the award shall be issued in New
York, New York before a single arbitrator (the “Arbitrator”), agreed to by the
parties within 30 business days of receipt by any of the parties of a copy of
the demand for arbitration, or in default thereof, appointed by the AAA in
accordance with listing, ranking and striking provisions in the Rules.  In the
event that ancillary procedures are required to ensure enforcement of this
arbitration agreement or the confirmation of any award, each party consents and
agrees that the state or federal courts located in New York County, City of New
York, New York, shall have exclusive jurisdiction to hear and determine any
claims or disputes between or among any Disputing Parties arising under or in
connection with this Agreement and its enforcement, and irrevocably consents to
said jurisdiction.  This consent to jurisdiction shall not be construed to
diminish the mandatory arbitration provisions in the preceding paragraph.

(g)         Attorneys’ Fees For Claims Involving Agreement.  In the event any
legal proceeding is instituted among the parties to enforce this Agreement, the
losing party (as determined in a final, non-appealable order issued by a court
of competent jurisdiction) shall pay to the prevailing party all of the
prevailing party’s reasonable attorneys’ fees.


8

--------------------------------------------------------------------------------




(h)         Parties’ Promises.  The parties covenant, warrant and represent that
each party will not in any way institute, aid, abet, assist, join in as a class
member or otherwise and/or participate in the pursuit of any suit, action,
charge, arbitration, disputes, proceedings, claims or actions brought against
any one or more of the other  party or its Affiliated Parties with respect to
any claims, disputes or controversies, including with respect to the Claims
referred to above, and neither party shall induce any other person or entity to
file any of the foregoing, including with respect to any Claims, or provide any
support or encouragement, directly or indirectly, to anyone filing any of the
foregoing, including with respect to any Claims, except as may be necessary to
enforce this Agreement.

(i)         Confidentiality.  Either party may file this Agreement in connection
with its federal securities law disclosure obligations, if that party receives
advice from its attorneys that disclosure is appropriate.  The parties agree
that all settlement discussions, including all terms and amounts discussed,
shall be kept strictly confidential and shall not be disclosed to any person or
entity other than a party, except that disclosure may be made in the following
circumstances: (a) upon the express written consent of the other party evidenced
by a formal written instrument (and not by an email or series of emails) signed
by John F. Barry III as an authorized signatory of Prospect in blue ink and
Miller; (b) upon compulsion of law, court process and/or at request of any
governmental or regulatory or self-regulatory authority; (c) as needed in
compliance with any securities industry regulatory filing requirements; or (d)
to an attorney, an accountant, employee or other professional advisor for a
party who is required to know of this Agreement or its terms in order to carry
on his business affairs in the ordinary course of business; provided, that such
attorney, accountant, employee or professional advisor shall agree to maintain
the confidentiality of this Agreement in accordance with the terms hereof.

(j)         Severability.  All provisions of this Agreement are severable, and
the unenforceability or invalidity of any of the provisions of this Agreement in
any jurisdiction shall


9

--------------------------------------------------------------------------------




not affect the validity or enforceability of this Agreement in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.
 Should any part of this Agreement be held unenforceable in any jurisdiction,
the unenforceable portion or portions shall be removed in such jurisdiction (and
no more), without affecting enforceability elsewhere, and the remaining portions
of this Agreement shall be enforced in each such jurisdiction as fully as
possible (removing the minimum amount possible).

(k)         Amendment and Waiver.  This Agreement may not be modified or amended
except by a formal written instrument (and not by an email or series of emails)
signed by John F. Barry III as an authorized signatory of Prospect and by
Miller, each in blue ink.  No term or provision of this Agreement may be waived
except by a formal written instrument signed (and not by an email or series of
emails) by the party against whom such waiver is sought in blue ink; provided,
that in the case of Prospect, such waiver must be signed by John F. Barry III in
blue ink.  Any party’s failure to insist at any time upon strict compliance with
this Agreement or with any of the terms of the Agreement or any continued course
of such conduct on its part shall not constitute or be considered a waiver by
such party of any of its rights or privileges.  A waiver or consent, express or
implied, of or to any breach or default by any party in the performance by that
party of its obligations with respect to the Agreement is not a waiver or
consent of or to any other breach or default in the performance by that party of
the same or any other obligations of that party.

(l)         Counterparts.  This Agreement may be executed in duplicate
originals, all of which taken together shall constitute one and the same
document, and facsimile signatures shall be binding upon the parties hereto.

The parties have executed this Agreement as of the dates shown below and the
persons signing below are duly authorized to execute this Agreement.


10

--------------------------------------------------------------------------------




DATE: December 3, 2010

Miller Petroleum, Inc.

 

 

 

By:

/s/  Scott M. Boruff

 

Its:

CEO

 

 

 

 

DATE: December 3, 2010

Prospect Capital Corporation

 

 

 

By:

/s/  David Belzer

 

Its:

Authorized Signatory


11

--------------------------------------------------------------------------------